[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 10, 2009
                                No. 09-13300                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                       D. C. Docket No. 03-00026-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EARL V. HUDGINS,
a.k.a. Chicken Earl,

                                                            Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (November 10, 2009)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Earl Hudgins, through counsel, appeals the district court’s denial of his pro
se motion for a reduced sentence, filed pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 706. On appeal, Hudgins argues that our decision in United States v.

Williams, 549 F.3d 1337 (11th Cir. 2008), was incorrect because we held that

statutory minimums change guideline sentence ranges.     According to Hudgins,

statutory minimums do not impact guideline ranges. Hudgins also argues that,

because he provided substantial assistance, his sentence should be reduced for

public policy reasons.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008) (citations omitted). A district court may modify a term

of imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that subsequently has been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however,

must be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id. The applicable policy statements, found in § 1B1.10, state that

a sentence reduction is not authorized under § 3582(c)(2) if “an amendment listed

in subsection (c) does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). The commentary elaborates that a

reduction is not authorized if an applicable amendment does not lower a



                                        2
defendant’s applicable guideline range “because of the operation of another

guideline or statutory provision (e.g., a statutory mandatory minimum term of

imprisonment).” U.S.S.G. § 1B1.10, comment. (n.1(A)). Section 5G1.1 of the

Sentencing Guidelines provides, “Where a statutorily required minimum sentence

is greater than the maximum of the applicable guideline range, the statutorily

required minimum sentence shall be the guideline sentence.” U.S.S.G. § 5G1.1(b).

      Hudgins’s guideline range was life imprisonment under 21 U.S.C.

§ 841(b)(1)(A), pursuant to § 5G1.1(b).        The district court properly denied

Hudgins’s motion for relief under § 3582(c)(2) because his guideline range, which

was based on the statutory minimum sentence of life imprisonment, was not

affected by Amendment 706.        Hudgins correctly concedes that our holding in

Williams controls the outcome of the case.      See Williams, 549 F.3d at 1342

(holding that a defendant was not eligible for a sentence reduction under

Amendment 706 because he “was subject to a statutory mandatory minimum that

replaced his original guideline range”).

      AFFIRMED.




                                           3